Exhibit 10 (n) TRUST AGREEMENT THIS TRUST AGREEMENT (hereinafter referred to as "Agreement") made as of this 19th day of January 1990, by and between Tasty Baking Company, a Pennsylvania Corporation (hereinafter referred to as "Company"), and Meridian Trust Company (hereinafter referred to as "Trustee"). W I T N E S S E T H: WHEREAS, On October 16, 1987, the Company established a Retirement Plan for Directors (hereinafter referred to as "Plan"), attached hereto as Exhibit "A", which grants retirement benefits to members of the Board of Directors of the Company (hereinafter referred to as "Directors"); and WHEREAS, the Company wishes to establish a trust (hereinafter called "Trust") and to transfer to the Trust, but only upon a Potential Change of Control of the Company, a certain sum of money which shall be held therein, subject to the claims of the Company's creditors in the event of the Company's insolvency, until paid to the Directors as beneficiaries of the Trust (hereinafter referred to as "Trust Beneficiaries") as retirement income benefits (hereinafter referred to as "Benefits") in such amount and manner and at such times as specified in the Plan; and WHEREAS, the Trustee is independent of, and is not subject to the direct or indirect control of, either the Company or the Trust Beneficiaries; NOW, THEREFORE, the parties do hereby establish the Trust and agree that the Trust shall be comprised, held and disposed of as follows: ARTICLE I: TRUST FUND. A. Except as provided in Article IV, the Trust hereby established shall be irrevocable. B. The Trust is intended to be a grantor trust, within the meaning of Section 671 of the Internal Revenue Code of 1986, as amended, and shall be construed accordingly. C. The principal of the Trust, and any earnings thereon which are not paid to the Company as provided in Article IV and Article V, shall be held separate and apart from other funds of the Company and shall be used exclusively for the uses and purposes herein set forth.
